DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (US 20060217867 A1)

In regards to claim 1, Ono discloses a control device ([0010] & [0022]) configured to independently control respective steered angles of a right steered wheel and a left steered wheel disposed on right and left sides with respect to an advancing direction of a vehicle ([Fig. 2], [Fig. 4A-4C], [0005]: “the steering angles and braking/driving forces of all of the four wheels to be controlled, independently of one another, coordinated control for controlling the steering angle and braking/driving force of each wheel in a coordinated fashion…This technique is to provide a combination of the tire forces of the four wheels, which is selected from some combinations of the tire forces of the four wheels that achieve the target resultant force applied to the vehicle body and target yaw moment”), the control device comprising 
an electronic control unit configured to 
determine a right steering command value that indicates the steered angle of the right steered wheel, and a left steering command value that indicates the steered angle of the left steered wheel, based on a steering command value that indicates a steering direction of the vehicle ([Fig. 5B], [0005] & [0061]: where the steering angle input by the operator reads on a steering command which steers the wheels individually depending on different conditions and angles, i.e. yaw, slip, lateral force, longitudinal force), 
acquire path information that indicates a target path for the vehicle ([0050]: where the steering angle indicating a steering path reads on target path), 
correct the steering command value based on at least one of a plurality of state amounts indicating a behavior of the vehicle during travel ([Fig. 5B] &[0020-0024]: the steering command is corrected based on different parameters, yaw, slip, etc.) such that the vehicle travels along the target path ([0050]: where the steering angle indicating a steering path reads on target path), and 
correct each of the right steering command value and the left steering command value based on lateral force information ([Fig. 5B] &[0020-0024]: the steering command is corrected based on different parameters, yaw, slip, etc.) that indicates a tire lateral force of at least one of a plurality of wheels including the right steered wheel and the left steered wheel such that a distribution ratio between a tire lateral force of the right steered wheel and a tire lateral force of the left steered wheel matches a target distribution ratio ([Fig. 3], [0047-0056], [0052]: “The optimum force distribution calculator 14 calculates the magnitude and direction of the optimum force generated by a tire of each wheel, so as to uniformly minimize the utilization ratio for each wheel” depending on the friction circle for each individual wheel, the steering angle is adjusted so that the wheel has continuous good contact with the street).

In regards to claim 2, Ono discloses the control device according to claim 1, wherein the electronic control unit is configured to determine the target distribution ratio such that a friction circle use rate is less than one ([Fig. 2], [Fig. 4], [clm. 4], [0030], [0063-0064]: “where .mu. of the road surface is equal to 0.3 and the unused grip range is small, .rho. is set to 1 (.rho.=1) and calculations are performed according to the steering and braking/driving integrated control logic (or optimum distribution control logic). In the case of (c) where .mu. of the road surface is equal to 1.0 and the unused grip range is large, .rho. is set to 0, and the control of the steering system only is performed in which the tire forces of all of the four wheels are generated in the lateral direction. In the case of (b) where .mu. of the road surface is equal to 0.6, .rho. is set to 0.21, and coordinated control between the controls for the cases of (a) and (c) is performed, namely, the control of the steering angle is coordinated with only a small degree of the braking/driving control” where the friction circle can be obtained based on a value of .mu. (coefficient of friction) of each wheel and the load applied to each wheel).

In regards to claim 4, Ono discloses the control device according to claim 1, wherein in the target distribution ratio during a turn of the vehicle, a lateral force allocated to an outer wheel side is larger than a lateral force allocated to an inner wheel side ([0061-0064], [Fig. 4B] & [Fig. 4C]: See outer wheels, relative to the turn, having larger friction circles, i.e. lateral force allocations, than inner wheels).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 3 is rejected under 35 U.S.C. §103 as being unpatentable over Ono (US 20060217867 A1), in view of Kato (US 7171296 B2). 

In regards to claim 3, Ono discloses the control device according to claim 1, but does not explicitly discloses the electronic control unit is configured to determine the target distribution ratio within a predetermined range including the distribution ratio at which a value of (a tire front-rear force)^2 + (a tire lateral force)^2 with regard to any one of the wheels is a local minimum, a symbol of ^ representing exponentiation. However, Kato teaches the electronic control unit is configured to determine the target distribution ratio within a predetermined range including the distribution ratio at which a value of (a tire front-rear force)^2 + (a tire lateral force)^2 with regard to any one of the wheels is a local minimum, a symbol of ^ representing exponentiation (Kato [col. 1, ln. 47-65].
Ono and Kato are analogous art because they are in the same field of endeavor, electronic control in steering devices. It would have been obvious to one of ordinary skill in the art, at the time of filing, to slightly modify the steering system of Ono to include the distribution ratio value of Kato, to allow for high accuracy and estimation of an instantaneous change in the friction. The suggestion/motivation to combine is that a steering system which includes this distribution ratio value can be estimated with higher accuracy and robustness in regards to the friction circle in tires. 

Claim 5 is rejected under 35 U.S.C. §103 as being unpatentable over Ono (US 20060217867 A1), in view of Oya (US 20180099692 A1). 
In regards to claim 5, Ono discloses the steering device of claim 1, but does not explicitly disclose a left steering operation mechanism including a left actuator that steers the left steered wheel; and a right steering operation mechanism including a right actuator that steers the right steered wheel. However, Oya teaches a left steering operation mechanism including a left actuator that steers the left steered wheel; and 
a right steering operation mechanism including a right actuator that steers the right steered wheel (Oya [Fig.1: Actuators 4R and 4L] & [0003]: “controls a right steered wheel by a right steering actuator and a left steered wheel by a left steering actuator”).
Ono and Oya are analogous art because they are in the same field of endeavor, electronic control in steering devices. It would have been obvious to one of ordinary skill in the art, at the time of filing, to slightly modify the steering system of Ono to include the actuators of Oya, to allow for optimally distributing the vehicle control target value among the actuators. The suggestion/motivation to combine is that a steering system which includes the right and left actuators can be capable of higher accuracy and enhanced vehicle stability. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSHMEEN J KHAN whose telephone number is (571)272-1431. The examiner can normally be reached Telework: Typically Monday-Friday 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUSHMEEN J KHAN/Examiner, Art Unit 3664                                                                                                                                                                                                        

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664